


Exhibit 10.77


To:    Dan Maurer, SVP and GM, Small Business Management Solutions
From:     Brad Smith, President and CEO, Intuit Inc. /s/ BDS
Date:     July 23, 2013
Re:    Commuting and Relocation Allowance


____________________________________________________________________________________________
In your new role as SVP and GM of the Small Business Management Solutions group
based in Mountain View, California, we appreciate that you will be required to
incur additional expenses for travel and accommodations. We understand that it
is inconvenient to relocate your family at this time and therefore you will
maintain your home in San Diego, California while performing this new job. In
order to offset those additional costs, the company will provide you with an
expense allowance for those costs that you incur during the company's 2014
fiscal year. This amount will be $240,000.
This amount will be paid to you in four installments during the course of the
year. A payment in the amount of $60,000 will be made in each of the months of
August 2013, November 2013, February 2014 and May 2014, provided that you are
continuing to act in this role at the time of payment. These amounts will be
treated as taxable income to you. The company will expect you to cover the costs
of transportation between your home and your primary job location as well as
accommodations and local transportation close to your primary job location while
you are away from home out of this amount. Other than this amount, the company
will not reimburse you for any expenses of this type that you incur during the
company's 2014 fiscal year, except that if for any reason you cease to act in
this role during the fiscal year (other than on account of your voluntary
departure), the company will pay for the cost of any housing lease for any
period for which you have not yet received an installment through July 31, 2014.
The company will evaluate during the 2014 fiscal year whether or not to continue
this allowance in a future fiscal year.


In addition, since we understand that you are still evaluating relocation of
your home to Mountain View, we want to assure you that we will make the benefits
under Intuit's relocation programs available to you through August 1, 2014. This
includes those benefits described under the Intuit Relocation Policy, the
company's home sale assistance policy, and the company's home purchase benefit
policy. We understand that materials describing these policies have already been
provided to you.


We wish to reiterate how much the company appreciates your willingness to take
on these new responsibilities despite the personal sacrifices that they require
from you and your family. We hope that assisting you financially with these
additional expenses makes those sacrifices easier to shoulder.












